Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed March 3, 2021.  Claims 2, 8 and 16-18 are cancelled.  Claims 1, 3-7 and 9-12 are pending.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1 and 7 the claims recite requesting an alternation of the VNF, transmitting information indicative of the alternation, and determining when the alteration of the VNF impacts the second virtualized network service..
The limitations for determining when the alternation of the VNF impacts the second service is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The requesting and transmitting information, in its broadest reasonable interpretation, is a recitation of generic computer components.  That is, other than reciting “by the first network component” nothing in the other limitations precludes the steps from practically being performed in the mind.  For example, determining when the alteration 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites requesting by the first network component, a memory and processor to perform the requesting, transmitting and determining steps.  The transmitting limitation as well as the memory and processor are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of generating a placement option in a node) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim limitations are not directed to a particular machine to perform the approving of the alteration, offering an alternative or rejecting of the alteration.  And these steps and can be performed by a human without the use 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a transmitting information and determining when the alteration impacts the service, a memory and a processor amount to no more than mere instructions to apply the exception using a generic 
In order the overcome the current rejection, the claim needs a positive recitation of a limitation either implementing alteration or implementing an alternative alternation, to provide a practical implementation or application of the determination step.

Claims 7-12 are rejected under 35 U.S.C. 101 because the system environment and apparatus is non statutory.  
As per claim 7, a claim directed to a system, apparatus or machine needs at least one hardware component in the limitation.  The claimed network function virtualization orchestrator (NFVO)  or the network service is not necessarily hardware nor are they limited to hardware in the specification.  The specification does not limit the NFVO to be a hardware only implementation.  The broadest reasonable interpretation of the limitations in light of the specification can include a solely software embodiment of the NFVO of the claim, which would be directed to a signal per se.  In order to overcome this rejection, the claim needs to limit the implementation of the claims in a solely hardware environment, such as in a device.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang United States Patent Application Publication No.  20150381423.

As per claim 1, Xiang teaches a method in a network virtualization scenario, wherein a virtualized network function is utilized by a first virtualized network service managed by a first network and a second virtualized network service managed by a second network [provide nfv and vnf functions (pp 0049)], comprising:
requesting, by the first network component, an alteration of the virtualized network function [policy management (pp 0046-0048); establish policy assignment catalog upload (pp 0065)],
transmitting information indicative of the alteration of the virtualized network function to the second network  [determine source of scaling policy (pp 0062-0063)] , and
determining  by the second network function virtualization orchestrator, when the alteration of the virtualized network function impacts the second virtualized network service based upon the utilization of at least one additional virtualized network function by at least one 
the determining step further comprises at least one of the following: - approving the alteration of the virtualized network function - rejecting the alteration of the virtualized network function - offering an alternative alteration of the virtualized network function [vnf loaded with different policies (pp 0065) ; acceptance, modification or rejection of policy (pp 0005-0006)].

As per claim 3, Xiang teaches the method according to claim 1, wherein the first network function virtualization orchestrator is part of a first network function virtualization orchestrator and the second network function virtualization orchestrator is part of a second network function virtualization orchestrator or the first network component and the second network component are part of a first network function virtualization orchestrator [instantiations of on nfv host (pp 0004); plurality of vnf instances (Pp 0006); nfv manager incorporates nfvo (pp 0024-0045)].

As per claim 4, Xiang teaches the method according to claim 1, wherein the determining when the alteration of the virtualized network function impacts the second virtualized network service is performed by the second network virtualization orchestrator [instantiations of on nfv host (pp 0004); plurality of vnf instances (Pp 0006); nfv manager incorporates nfvo (pp 0024-0045); establish policy assignment catalog upload (pp 0065)].



As per claim 6, Xiang teaches the method according to claim 1, further comprising retrieving information indicative of the second network function virtualization orchestrator from an operations support system [operation support system (pp 0033, 0038)].

Claims 7 and 9-12 are rejected under the same rationale as claims 1 and 3-6 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UZMA ALAM/             Primary Examiner, Art Unit 2457